Order filed March 27, 2012.




                                           In The

                       Fourteenth Court of Appeals
                                       ____________

                                   NO. 14-11-00905-CV
                                     ____________

                             DIANA G. OFFORD, Appellant

                                              V.

JUDGE BRADY ELLIOTT, IN HIS OFFICIAL AND INDIVIDUAL CAPACITY,
                            Appellee


                        On Appeal from the 400th District Court
                               Fort Bend County, Texas
                        Trial Court Cause No. 10-DCV-185448A


                                        ORDER

       This is an appeal from a judgment signed July 18, 2011. A related case was
previously filed in the Court of Appeals for the First District of Texas under case number
01-11-00237-CV.

       It is ORDERED that the appeal docketed under this court’s appellate cause number
14-11-00905-CV is transferred to the Court of Appeals for the First District of Texas
pursuant to Local Rule 3.5. 14th Tex. App. (Houston) Loc. R. 3.5. The Clerk of this
Court is directed to transfer all papers filed in the case, and certify all Orders made, to the
Court of Appeals for the First District of Texas.

                                       PER CURIAM